Citation Nr: 1622759	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to January 27, 2012, and in excess of 50 percent thereafter, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1965 to August 1967 and from March 1980 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD and evaluated it as 30 percent disabling effective March 22, 2004 and 50 percent disabling effective January 27, 2012.  The Veteran's appeal derives from his disagreement with the initial disability ratings and effective dates assigned.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

The issue of entitlement to increased disability ratings for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Neither a formal or informal claim for service connection for PTSD was received prior to March 22, 2004.



CONCLUSION OF LAW

The criteria for an effective date prior to March 22, 2004, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

In this case, the Board notes that the Veteran's claim was originally one for service connection for his PTSD, which was granted in the February 2012 rating decision effective March 22, 2004 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the effective date assigned.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal is not prejudicial to him.  Regardless, the Veteran received notice regarding effective dates in a June 2006 letter and the claim was subsequently readjudicated.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

As noted in the introduction, the Veteran has been assigned an effective date of March 22, 2004, for the award of service connection for PTSD.  The Veteran contends that the effective date for the award of service connection should have been earlier, but has not suggested a specific date.  Rather, at the February 2016 Board hearing, the Veteran's representative stated that it appears to him that this is one of those cases where the Veteran contacted VA, who said "send us your records," which he did, before actually submitting the application for service connection.  Therefore, essentially the Veteran requests that the effective date for service connection be based upon the receipt date of treatment records that were received prior to the actual application for service connection.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110.  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

[The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.]

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p).  The Court of Appeals for Veterans Claims (Court) has indicated that "an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing....  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute an informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  MacPhee, supra; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

The Board is cognizant that 38 C.F.R. § 3.157(b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph, however, apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears  v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Consequently, this regulation does not apply to service connection claims.

In the present case, the Veteran did not file a formal claim of service connection for PTSD until March 22, 2004.  The Veteran and his representative argue, however, that the effective date should earlier based on receipt of private treatment records prior to that date.  The Board notes that treatment records from the Veteran's private primary care physician were associated with the claims file on April 9, 2003 and August 12, 2003.  These records show mental health treatment starting in May 2002 with diagnoses of anxiety, depression, panic attacks and PTSD.  

As set forth above, however, the mere presence of these treatment records in the claims file is not enough to constitute an informal claim.  They are merely treatment notes and express no interest at all in VA or VA benefits at the time of their submission.  Consequently, there must be something else in writing expressing an intent by the Veteran to seek service connection for a mental health disorder.  A review of the documents submitted around the time of the receipt of these treatment records demonstrates that they were submitted in conjunction with the Veteran's April 2003 application for service connection for "exposure to Agent Orange" that resulted in a grant of service connection for diabetes mellitus, type II.  There is no communication from the Veteran prior to March 22, 2004 that suggests he was seeking service connection for any condition other than his diabetes mellitus, type II.   

Consequently, the Veteran's claim must fail.  The Court has held that an outpatient treatment record cannot be considered a claim for service connection.  See Sears, supra.  Furthermore, the Court has held that a claim must express an intent to seek VA benefits.  See Brannon, supra.  Finally, the Court has stated that the mere presence of a diagnosis in a treatment record does not establish an intent to seek service-connected benefits.  Id.  The Board does not question the fact that the private treatment records received in April and August of 2003 demonstrate that the Veteran was diagnosed to have anxiety, depression, panic attacks and PTSD.  There is nothing in these treatment records, however, that demonstrate an intent on the part of the Veteran to seek VA benefits.  Thus, although a diagnosis of PTSD was made before March 22, 2004, none of the private treatment records can serve as a basis for the award of an earlier effective date because there was no evidence of intent by the Veteran to seek benefits for his PTSD before March 22, 2004.  

Therefore, while the Veteran contends that the effective date should be earlier than March 22, 2004, for his award of service connection for PTSD, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, the evidence of record fails to demonstrate that the Veteran filed a formal claim for service connection for PTSD prior to March 22, 2004, and an informal claim cannot be found to have been filed prior to that date.  Consequently, the assignment of an effective date earlier than March 22, 2004, for the award of service connection for PTSD is not warranted.  Therefore, the Veteran's claim must be denied.


ORDER

Entitlement to an effective date earlier than March 22, 2004, for the grant of service connection for PTSD is denied.


REMAND

Remand of the Veteran's claims for an increased disability rating for service-connected PTSD and for a TDIU due to his PTSD is warranted for additional development.  

Initially, the Board finds that remand is warranted to obtain VA mental health treatment records.  VA treatment records available in the claims file are from October 2005 to January 2007 and June 2008 to April 2010.  It is unclear whether why there is a gap in the treatment records from February 2007 to May 2008.  

Furthermore, at the February 2016 Board hearing, the Veteran submitted additional evidence consisting of excerpts of VA treatment records from April 2014.  Clearly these excerpts indicate that he has continued receiving mental health treatment at least through April 2014.  

Moreover, this evidence indicates he had suicidal ideations that had resolved, which indicates a possible higher disability rating may be warranted for a part of the appeal period.  However, it is not clear when this period may be without a full copy of the Veteran's mental health treatment records.  

As the Veteran's claims are for increased disability ratings, his mental health treatment records from February 2007 to May 2008 and subsequent to April 2010 may be highly probative.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain these VA treatment records.

The Veteran contends that he has been unable to hold more than marginal employment since 2002 due to his service-connected PTSD.  However, there is inconsistent evidence in the record as to the jobs he has held since then, the length of time he held those jobs and the reason such jobs ended.

The evidence clearly demonstrates the Veteran's employment with the U.S. Postal Service ended January 2003.  The Veteran testified at the February 2016 Board hearing that he has only had three part-time jobs since 2002 (with Federal Express, Hertz Rental Car and the airport), that he worked no longer than a year at any one job, that he left these jobs at the advice of his doctor due to the stress they caused them and that he earned marginal income from them.  The Veteran's report at the December 2005 VA examination and a September 2005 psychological evaluation for Social Security disability purposes are mostly consistent with this testimony.

In contrast, he did not report such work history at the June 2004 VA examination but rather only reported working at a funeral home two days a week, which he had done for 52 years.  In addition, on his 2012 application for Social Security disability benefits, he only reported a history of working for a funeral home from 2004 to 2006 and as a gate agent and shuttle driver from 2010 to 2011.  Again, there was no report of work with Federal Express or Hertz Rental Car.  Nor was there a report of working in 2008 and 2009 although the VA treatment records show he was working these years.

Furthermore, a July 2007 Social Security Administration's unfavorable decision by an Administrative Law Judge shows the Veteran had earned income in 2003, 2004, 2005 and 2006.  So clearly the Veteran was employed but it is unclear by whom as the income indicated does not match with the Veteran's reported employment and wages as reported on the 2012 Work History Report (notably on the 2005 application he did not report any employment after 2002).

Finally, the Veteran testified at the Board hearing that he left jobs at his doctor's recommendation because the stress was too much for him.  However, the May 2013 private primary care physician's note shows his report he was either terminated or forced to leave due to panic attacks.  Moreover, on the March 2013 VA examination, the Veteran reported it was because of his physical problems that his doctor ordered him to quit jobs rather than any attitude or mood problems.  Hence it is unclear whether all of the Veteran's employment was terminated by him and the reason for such termination, whether due to physical or mental problems. 

To assist in clarifying some of the inconsistencies as to the Veteran's employment after 2002, information from the Veteran's previous employers would be helpful.  To this end, the Veteran should be asked to request that each of his previous employers complete and return VA Form 21-4192, Request for Employment Information.

Finally, since the Veteran is claiming his employment since 2002 was marginal, evidence establishing his income for each year would be helpful in making this determination.  In addition, his annual W-2s and Form 1099s would be helpful in sorting out his work history.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private mental health treatment records, including from the VA Medical Center in Memphis, Tennessee, from February 2007 to May 2008 and May 2010 to the present.  All efforts to obtain VA records should be fully documented.

2.  Contact the Veteran and request he ask his employers since 2002 to complete and return VA Form 21-4192, Request for Employment Information.

3.  Contact the Veteran and request he provide information and evidence relating to his wages and income since 2003, and specifically request that he obtain and submit copies of Internal Revenue Service Forms W-2s, and Form 1099s from these years.  

4.  Then, obtain an opinion (with examination only if deemed necessary by the opinion provider) regarding the functional effect that the Veteran's service-connected PTSD has on his daily activities, to include his ability to work.  The claims folder and copies of all pertinent records should be made available to the opinion provider for review.  Specifically, the opinion provider is asked to comment as to: (1) the functional impact of the Veteran's service-connected PTSD alone on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging considering his current service-connected PTSD only, given his current skill set and educational background.

In doing so, the opinion provider is asked to disregard the Veteran's age or any impairment caused by other service-connected or nonservice-connected disabilities.  

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


